UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-6882


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

WILLIAM JUSTIN MARSHALL, a/k/a WJ,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.     Cameron McGowan Currie, Senior
District Judge. (3:06-cr-00562-CMC-1)


Submitted:   October 18, 2016             Decided:   October 21, 2016


Before WILKINSON, KING, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William Justin Marshall, Appellant Pro Se. Jane Barrett Taylor,
Assistant United States Attorney, Columbia, South Carolina;
Leesa Washington, Assistant United States Attorney, Greenville,
South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     William Justin Marshall appeals the district court’s order

dismissing his pro se 18 U.S.C. § 3582(c)(2) (2012) motion for a

sentence reduction pursuant to Amendment 782 to the Sentencing

Guidelines.   We have reviewed the record and find no reversible

error.   Accordingly, we affirm for the reasons stated by the

district court.   United States v. Marshall, No. 3:06-cr-00562-

CMC-1 (D.S.C. June 14, 2016).       We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                          AFFIRMED




                                2